Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 08/15/2022.
Claims 19-25 are allowed in this office action.
Cancellation of claims 1-18 and 26-32 is acknowledged.

EXAMINER’S AMENDMENT
5.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.    Authorization for this examiner’s amendment was given in an interview with David Z. Petty on 09/07/2022.
7.   The Claims of the application has been amended as follows:
In Claim 19, line 6, “diameter;” has been changed to -- diameter; wherein the upper portion and lower portion of the screw cap body are a unitary piece; --;

Allowable Subject Matter
Claims 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 19, the primary reason for allowance is, A fluid transfer assembly for dispensing flowable material from a container, the fluid transfer assembly comprising: a spout; a screw cap body having an upper portion with a first inner diameter and a lower portion with a second inner diameter, wherein the first inner diameter is greater than the second inner diameter; wherein the upper portion and lower portion of the screw cap body are a unitary piece; and an aseptic plug that includes an upper portion and a lower portion, wherein the lower portion of the screw cap body receives the lower portion of the aseptic plug and the upper portion of the screw cap body receives the upper portion of the aseptic plug; and wherein the aseptic plug is configured to form an aseptic seal with the screw cap body.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731